Case: 17-10749   Date Filed: 02/16/2018   Page: 1 of 13


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-10749
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:15-cr-00453-MSS-MAP-1



UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellant,


                                  versus


TROY MARKEITH GRIFFIN,
a.k.a. OGC,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (February 16, 2018)

Before WILSON, JORDAN and HULL, Circuit Judges.
PER CURIAM:
              Case: 17-10749     Date Filed: 02/16/2018    Page: 2 of 13


      Troy Markeith Griffin appeals his convictions and total 294-month sentence

for conspiracy to commit Hobbs Act robbery, Hobbs Act robbery, and brandishing

a firearm in furtherance of a crime of violence. On appeal, Griffin argues that

(1) the evidence presented at trial was insufficient to establish the jurisdictional

element for the two Hobbs Act robbery offenses, and (2) the district court erred in

applying a two-level sentencing enhancement for obstruction of justice. After

careful review, we affirm.

                                I. BACKGROUND

A.    Offense Conduct and Indictment

      On October 8, 2015, Griffin and four accomplices robbed the Twin Horse

Saloon in St. Petersburg, Florida. Griffin, who planned and orchestrated the

robbery, waited outside in the getaway car while the other four men, two of whom

were armed, went into the bar. Once inside, Griffin’s codefendants stole $475.50

in cash from the Twin Horse’s register and an additional $220 from a Twin Horse

employee and one of the bar’s patrons. During the course of the robbery, Griffin’s

codefendants brandished their firearms, struck one patron on the back of the head

with a cue ball, punched and kicked a female patron in the face, and hit two

patrons with a pool cue. After the robbery, Griffin’s codefendants returned to the

car just as the police were arriving. Griffin led the police on a high speed chase




                                           2
              Case: 17-10749      Date Filed: 02/16/2018    Page: 3 of 13


before they ultimately disabled Griffin’s vehicle and apprehended all five

defendants.

      On November 4, 2015, a federal grand jury indicted Griffin and the four

codefendants on one count of conspiracy to commit Hobbs Act robbery, in

violation of 18 U.S.C. § 1951(a) (Count 1), one count of Hobbs Act robbery, in

violation of 18 U.S.C. §§ 1951(a) and 2 (Count 2), and one count of brandishing a

firearm in furtherance of a crime of violence, in violation of 18 U.S.C.

§§ 924(c)(1)(A)(ii) and 2 (Count 3). All four of Griffin’s codefendants pled guilty,

but Griffin proceeded to trial.

B.    Relevant Trial Evidence

      1.      Hobbs Act Jurisdictional Element

      To establish the jurisdictional element for the Hobbs Act robbery charges—

that the offense affected interstate commerce—the government presented the

testimony of David Brooks, the director of purchasing for J.J. Taylor Companies, a

beer distributor, and of Albert Velocci, the owner of the Twin Horse Saloon.

Brooks testified that J.J. Taylor was a large beer distributor in the state of Florida,

headquartered in Jupiter, Florida, with several warehouses located throughout the

state and a distribution center in Minneapolis, Minnesota. During Brooks’s

testimony, the government entered three invoices—dated May 8, 2015, December

26, 2014, and October 24, 2014, respectively—showing beer purchases made by


                                           3
              Case: 17-10749    Date Filed: 02/16/2018   Page: 4 of 13


the Twin Horse through J.J. Taylor. The invoices showed purchases of Coors

Light, Heineken, Miller Lite, and Miller High Life. Brooks testified that the Coors

Light and Miller Lite sold by J.J. Taylor came from a brewery in Albany, Georgia,

and the Heineken sold by J.J. Taylor was imported from Holland. Brooks further

stated that, to his knowledge, the Twin Horse continued to order beer through J.J.

Taylor after October 2015.

      Velocci testified that he had consistently ordered beer for the Twin Horse

from J.J. Taylor for approximately the last 11 years and primarily ordered Miller,

Miller Lite, Coors, Corona, and other similar products distributed by J.J. Taylor.

Velocci stated that, until recently, he ordered beer from J.J. Taylor once a week,

but J.J. Taylor had now moved to a delivery schedule of once every three weeks.

Velocci confirmed that, because he ordered from J.J. Taylor on a regular basis, the

Twin Horse was always stocked with beer from J.J. Taylor. Velocci also testified

that he had to close the Twin Horse on the night of the robbery, but reopened the

next day, and that the money Griffin and his codefendants stole would have been

used in furtherance of his business.

      2.     Obstruction of Justice Testimony

      The government also presented the testimony of Juwaan Roberts, one of

Griffin’s codefendants. Roberts testified that he pled guilty to armed robbery

pursuant to a written plea agreement with the government, in which he had agreed


                                          4
              Case: 17-10749     Date Filed: 02/16/2018    Page: 5 of 13


to cooperate with the government, including by testifying in Griffin’s case.

Roberts stated that he hoped to receive a reduced sentence in return for his

cooperation, but that the government had not made him any promises about what

sentence he would receive.

      Among other things, Roberts testified that while he was in jail prior to trial,

he had written a false affidavit retracting the information he had provided to the

government about Griffin and sent it to Griffin’s lawyer. Roberts stated that no

one forced him to write the affidavit, that he wrote it of his own free will, and that

Griffin himself did not tell Roberts to write the affidavit. Roberts explained,

however, that he wrote the affidavit because a person who he believed was acting

on Griffin’s behalf approached him, instructed Roberts to write the affidavit, and

told Roberts to send it to Griffin’s lawyer’s address, which the person provided.

Roberts stated that he wrote the affidavit because he was “under a lot of pressure

and people just coming to me telling me I shouldn’t do what I was doing”—i.e.,

testifying against Griffin—because of “how bad it could be on [him] and [his]

family.” Roberts took that to mean that he “could be like beat up in prison or some

things could happen to [his] family,” which worried him.

C.    Motion for Judgment of Acquittal and Verdict

      After the government rested its case, Griffin moved for a judgment of

acquittal. In relevant part, Griffin argued that the government had not proven a


                                           5
              Case: 17-10749      Date Filed: 02/16/2018    Page: 6 of 13


sufficient nexus to interstate commerce because the invoices presented during

Brooks’s testimony were remote in time from the date of the robbery, and the bar

was able to reopen the next day.

      The district court denied Griffin’s motion, determining that the interstate

nexus was adequately satisfied by the evidence presented. The district court noted

that “testimony is evidence,” and that the government did not have to present a

document or receipt closer to the time of the robbery to prove that the Twin Horse

had purchased items that traveled in interstate commerce. The district court further

noted that Velocci testified that the Twin Horse routinely purchased beer from J.J.

Taylor, which operated in interstate commerce because it purchased beer from out-

of-state suppliers, and determined that this evidence was sufficient to satisfy the

interstate nexus requirement.

      Griffin did not present any witnesses in his defense, and rested after entering

a single exhibit. The jury found Griffin guilty of all three charges in the

indictment. Griffin did not renew his motion for a judgment of acquittal after the

close of all of the evidence or after the jury returned its verdict.




                                            6
               Case: 17-10749       Date Filed: 02/16/2018      Page: 7 of 13


D.     Sentencing

       In calculating Griffin’s advisory guidelines range for Counts 1 and 2 (the

Hobbs Act robbery offenses), 1 the presentence report (“PSR”) applied, among

other things, a two-level increase under U.S.S.G. § 3C1.1 based on Griffin’s

attempt to obstruct justice by sending someone to intimidate Roberts into writing

the false affidavit exculpating Griffin. Including this two-level increase, Griffin

had a total offense level of 30 and a criminal history category of VI, resulting in an

advisory guidelines range of 168 to 210 months’ imprisonment.

       At the sentencing hearing, Griffin objected to the obstruction of justice

increase. Griffin argued that Roberts had testified that he was not coerced in any

way into writing the affidavit and provided no details about the individual who

supposedly approached him in jail about writing the affidavit. Griffin further

contended that nothing in the record indicated that Griffin had instructed this

individual to intimidate Roberts.

       The district court ultimately concluded that the obstruction of justice

increase was appropriate. The district court found that:

       [I]t is more likely than not that [Griffin] was the source of the
       procurement of this affidavit and that in securing someone to act as
       his ombudsman to get this affidavit, he did place the co-defendant,
       Juwaan Roberts, in a position of fear and concern for his family,
       which is by extension fear for himself . . . .

       1
         Count 3, the § 924(c) offense, carried a statutory mandatory minimum sentence of seven
years, to run consecutive to any other sentence.
                                               7
              Case: 17-10749    Date Filed: 02/16/2018    Page: 8 of 13




      After taking a brief recess to review Roberts’s testimony, the district court

further stated:

      [Roberts] was cross-examined and indicated, by reading of the letter,
      that he was saying in the letter that he was making the statements of
      his own free will, but on direct and redirect he testified that he felt in
      fear of his safety in prison, the safety of his family members, and on
      redirect testified that he believed that the letter was procured by
      someone acting on Mr. Griffin’s behalf and for Mr. Griffin’s benefit,
      and that he was directed to send the letter by this person to
      Mr. Griffin’s attorney. So the Court stands by its initial ruling with
      respect to the obstruction offense or enhancement.

      The district court adopted the PSR’s guidelines calculations, and after

considering those calculations, the parties’ arguments, and the 18 U.S.C. § 3553(a)

factors, sentenced Griffin to a total term of 294 months’ imprisonment. This

sentence consisted of concurrent 210-month terms as to Counts 1 and 2, and a

consecutive 84-month term as to Count 3. Griffin now appeals.

                                II. DISCUSSION

A.    Hobbs Act Robbery Convictions

      Typically, we review de novo the sufficiency of the evidence and the denial

of a motion for judgment of acquittal. See United States v. Gray, 260 F.3d 1267,

1271 (11th Cir. 2001). Where, as here, the defendant fails to renew his motion for

judgment of acquittal at the close of all of the evidence, however, “we review the

defendant’s challenge to the sufficiency of the evidence for a manifest miscarriage

of justice.” United States v. House, 684 F.3d 1173, 1196 (11th Cir. 2012). Under
                                          8
              Case: 17-10749      Date Filed: 02/16/2018    Page: 9 of 13


this standard, we must “affirm the defendant’s conviction unless the evidence on a

key element of the offense is so tenuous that [the] conviction [is] shocking.” Id.

(internal quotation marks omitted).

      The Hobbs Act provides that “[w]hoever in any way or degree obstructs,

delays, or affects commerce or the movement of any article or commodity in

commerce, by robbery . . . or conspires so to do, . . . shall be fined under this title

or imprisoned not more than twenty years, or both.” 18 U.S.C. § 1951(a).

“Commerce” is defined broadly under the statute, see id. § 1951(b)(3), and the

government need only prove a “minimal effect on commerce” to establish the

interstate commerce element of the offense. Gray, 260 F.3d at 1272. “A mere

depletion of assets of a business engaged in interstate commerce will meet the

requirement.” United States v. Rodriguez, 218 F.3d 1243, 1244 (11th Cir. 2000)

(internal quotation marks omitted).

      On appeal, Griffin primarily argues that the government’s evidence was

insufficient because the three invoices from J.J. Taylor entered into evidence

predated the robbery by five months or more, and are therefore too remote in time

to establish that the Twin Horse was engaged in interstate commerce at the time of

the robbery. Griffin further asserts that “there was no testimony that the Twin

Horse Saloon was itself engaged in interstate commerce or had continued to order

beers that were brewed outside Florida.”


                                            9
             Case: 17-10749     Date Filed: 02/16/2018   Page: 10 of 13


      Griffin’s arguments lack merit and are belied by the record. As described

above, both Brooks and Velocci testified that the Twin Horse continued to order

beer from J.J. Taylor up to and after the time of the robbery. Additionally, Velocci

testified that the Twin Horse was stocked with beer from J.J. Taylor “all the time”

because he consistently ordered beer for the bar from J.J. Taylor. As the invoices

demonstrated, and Velocci’s testimony confirmed, the Twin Horse regularly

ordered, among other products, Miller Lite, Coors Light, and Heineken, all of

which were brewed outside the state of Florida and therefore traveled in interstate

commerce to reach J.J. Taylor and ultimately the Twin Horse. This evidence

sufficiently established that the Twin Horse was engaged in interstate commerce at

the time of the robbery through its purchase of out-of-state beer from J.J. Taylor

for resale to its customers. See, e.g., United States v. Paredes, 139 F.3d 840, 844-

45 (11th Cir. 1998) (finding sufficient interstate nexus where defendants robbed

two local convenience stores that sold “some” items manufactured out of state),

superseded on other grounds as recognized in United States v. Brown, 332 F.3d
1341 (11th Cir. 2003).

      Finally, Velocci testified that he had to close the Twin Horse on the night of

the robbery and that he would have used the money Griffin and his codefendants

stole in furtherance of his business. Based on this depletion of assets, a reasonable

jury could infer that Twin Horse had less money to spend in interstate commerce


                                         10
              Case: 17-10749    Date Filed: 02/16/2018    Page: 11 of 13


as a result of the robbery, thereby establishing a minimal effect on interstate

commerce. See Gray, 260 F.3d at 1276 (holding that evidence of money stolen

from a cash register and disruption in normal business hours caused by robbery

were sufficient to prove a minimal effect on interstate commerce); Rodriguez, 218
F.3d at 1244. In sum, the evidence presented at trial sufficiently established that

the Twin Horse robbery had at least a minimal effect on interstate commerce and

was by no means “so tenuous” as to render the conviction “shocking.” See House,
684 F.3d at 1196; Gray, 260 F.3d at 1272.

B.    Obstruction of Justice Increase

      In reviewing the district court’s imposition of a sentencing increase, we

review the district court’s factual findings for clear error and its application of the

guidelines to the facts de novo. United States v. Doe, 661 F.3d 550, 565 (11th Cir.

2011). A factual finding is clearly erroneous if we are left with a “definite and

firm conviction that a mistake has been committed.” United States v. Rodriguez-

Lopez, 363 F.3d 1134, 1137 (11th Cir. 2004) (internal quotation marks omitted).

The government bears the burden of proving the applicability of a sentencing

enhancement by a preponderance of the evidence. United States v. Little, 864 F.3d
1283, 1290 (11th Cir. 2017).

      The Sentencing Guidelines provide for a two-level increase in a defendant’s

offense level if:


                                          11
             Case: 17-10749      Date Filed: 02/16/2018    Page: 12 of 13


      (1) the defendant willfully obstructed or impeded, or attempted to
      obstruct or impede, the administration of justice with respect to the
      investigation, prosecution, or sentencing of the instant offense of
      conviction, and (2) the obstructive conduct related to (A) the
      defendant’s offense of conviction and any relevant conduct; or (B) a
      closely related offense.

U.S.S.G. § 3C1.1. Among other things, the § 3C1.1 increase applies to

“threatening, intimidating, or otherwise unlawfully influencing a co-defendant,

witness, or juror, directly or indirectly, or attempting to do so” and “committing,

suborning, or attempting to suborn perjury.” U.S.S.G. § 3C1.1, cmt. n.4(A) & (B).

      Here, the district court did not err in applying the § 3C1.1 increase based on

Roberts’s testimony that he wrote a false affidavit exculpating Griffin at the

direction of a man who he believed was acting on Griffin’s behalf because he

feared for the safety of himself and his family. See U.S.S.G. § 3C1.1 & cmt. n.4

(A) & (B). On appeal, Griffin argues that the district court’s factual finding that

Griffin was responsible for indirectly inducing Roberts to write the false affidavit

was mere speculation. Although the government presented no direct evidence that

Griffin was responsible, it was reasonable for the district court to infer that he was

based on (1) Roberts’s testimony that he believed the unnamed man knew Griffin

and was acting on Griffin’s behalf, (2) the fact that the affidavit specifically

exculpated Griffin and not any other codefendant, and (3) Roberts’s testimony that

he was told to send the affidavit to Griffin’s trial counsel at the address the

unnamed man provided. Accordingly, the district court did not clearly err in

                                           12
                  Case: 17-10749        Date Filed: 02/16/2018      Page: 13 of 13


finding that it was more likely than not that Griffin was responsible, and therefore

did not err in concluding that Griffin had indirectly attempted to obstruct justice.

See Little, 864 F.3d at 1290; Doe, 661 F.3d at 565; Rodriguez-Lopez, 363 F.3d at

1137.

                                       III. CONCLUSION

        For the foregoing reasons, this Court affirms Griffin’s convictions and total

294-month sentence.

        AFFIRMED. 2




        2
            Griffin’s motion for leave to file a reply brief out of time is GRANTED.
                                                  13